DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 lines 32-33 read: “…third surface to the wider second surface...”. This is should be corrected to read - - third surface to the wider fourth surface - -. Examiner interprets claim 11 to read in the suggested manner, and further corrected the error in the rejection of claim 11 below.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,463,449 A (Stringer) in view of WO 2018/222113 A1 (Ikea Systems) and US 9,810,253 B2 (Koelling).
Regarding claim 1, Stringer discloses a one-piece connector (1 and 4) comprising structural elements made from one piece of material in a molding process (see NOTE 1 below), the structural elements comprising: 
a tongue element (1) comprising: 
a first end enclosed by a first surface that is substantially rounded (see annotated Figure 1 below); 
a second end opposite to the first end and enclosed by a second surface (see annotated Figure 1 below); 
a third surface and a fourth surface that is wider than the third surface and substantially parallel to the third surface (see annotated Figure 1 below, and see page 9 lines 17-19), wherein the first surface intersects with the fourth surface to form a first edge that is circular (see annotated Figure 1 below), the second surface intersects with the fourth surface (see Fig. 1), and the first surface intersects with the third surface to form a third edge that is circular (see annotated Figure 1 below); 
a fifth surface that intersects with the first surface, intersects with the third surface to form a fifth edge that is straight, and intersects with the fourth surface to form a six edge that is straight (see annotated Figure 1 below); and 
a sixth surface that intersects with the first surface and intersects with the fourth surface to form a seventh edge that is straight (see Fig. 1 and NOTE 2 below); and 
two cylindrical elements (4) integrally connected to the third surface, wherein each of the two cylindrical elements has a respective longitudinal axis that is substantially perpendicular to the third surface (See Fig. 1), wherein the two cylindrical elements are two spaced apart cylindrical elements that each has a direct connection to a same side of the third surface of the tongue element (see Fig. 1), wherein there are two spaced apart cylindrical elements (4), and wherein the two spaced apart cylindrical elements at their connections to the third surface of the tongue element are confined within a boundary of the third surface (see Fig. 1), 
but does not expressly disclose as claimed wherein the second surface intersects with the fourth surface to form a second edge that is straight, a fifth surface that intersects with the second surface to form a fourth edge that is straight, and wherein the two spaced apart cylindrical elements each includes at least one chamfered Application No. 16/420,538-2- Docket No. ZL0024-0001-USedge for align the two spaced apart cylindrical elements into two receptive holes.
NOTE 1: It can be seen in Fig. 1 that the connector (1 and 4) is made from one piece as it is not disclosed or shown to be separable, and further it is made from a molding process as disclosed on page 5 lines 14-15.
NOTE 2: It is understood that the sixth surface has the same structure as seen on the fifth surface, and therefore contacts the fourth surface to create a straight seventh edge.
However, Ikea Systems teaches a one piece connector (see Fig. 1), having a tongue element (3) comprising a rounded first surface (7), and an opposite flat surface (8), in order to provide a tongue element produced from less material than a tongue element having two rounded ends, further reducing overall manufacturing costs of the one piece connector.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Stringer, with Ikea Systems, such that it comprises a rounded first surface and a flat second surface opposite the first surface, in order to provide a tongue element produced from less material than a tongue element having two rounded ends, further reducing overall manufacturing costs of the one piece connector.
The combination of Stringer and Ikea Systems teaches the one piece connector of Stringer, having a flat second surface opposite the first surface, therefore providing the intersecting edge between the second surface and the fourth surface as being a straight second edge, and further providing the intersecting edge between the second surface and the fifth surface as being a straight fourth edge. 
The combination of Stringer and Ikea Systems still fails to teach wherein the two spaced apart cylindrical elements each includes at least one chamfered Application No. 16/420,538-2- Docket No. ZL0024-0001-USedge for align the two spaced apart cylindrical elements into two receptive holes.
However, Koelling teaches a connector comprising two spaced apart cylindrical elements (9, see Fig. 9) that each includes at least one chamfered Application No. 16/420,538-2- Docket No. ZL0024-0001-USedge (16) in order to help guide the cylindrical elements into their associated holes (see Column 10 lines 54-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stringer and Ikea Systems, with Koelling, such that it comprises a chamfered edge on each of the spaced apart cylindrical elements of Stringer, in order to help guide the cylindrical elements into their associated holes (see Column 10 lines 54-56 of Koelling).

    PNG
    media_image1.png
    423
    790
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    398
    538
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 1.

    PNG
    media_image3.png
    674
    715
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.

    PNG
    media_image4.png
    429
    463
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 1.
Regarding claim 2, the combination of Stringer, Ikea Systems, and Koelling teaches wherein a perimeter of the tongue element (1 of Stringer) increases from the narrower third surface to the wider fourth surface (see annotated Figure 1 above of Stringer).
Regarding claim 3, the combination of Stringer, Ikea Systems, and Koelling teaches wherein the two spaced apart cylindrical elements (4 of Stringer) at their connections to the third surface (see annotated Figure 1 above of Stringer) of the tongue element occupies less than total of the third surface (see Fig. 1 of Stringer).
Regarding claim 4, the combination of Stringer, Ikea Systems, and Koelling teaches wherein the connector (1 and 4 of Stringer) is molded from one of metal, plastic (see page 5 lines 14-15 of Stringer), or wood.
Regarding claim 11, Stringer discloses a method for connecting a first part to a second part (see annotated Figure 5 below), the method comprising: 
pressing two cylindrical elements (4) of a one-piece connector (1 and 4) into two corresponding holes in the second part (see page 6 lines 13-17), wherein the one-piece connector comprises structural elements made from one piece of material in a molding process (see NOTE 1 below), the structural elements comprising a tongue element (1) and two cylindrical elements (4), wherein the tongue element comprises: 
a first end enclosed by a first surface that is substantially rounded (see annotated Figure 1 above); 
a second end opposite to the first end and enclosed by a second surface (see annotated Figure 1 above); 
a third surface and a fourth surface that is wider than the third surface and substantially parallel to the third surface (see annotated Figure 1 above), wherein the first surface intersects with the fourth surface to form a first edge that is circular (see annotated Figure 1 above), and the first surface intersects with the third surface to form a third edge that is circular (see annotated Figure 1 above); 
a fifth surface that intersects with the first surface (see annotated Figure 1 above), intersects with the second surface (see Fig. 1), intersects with the third surface to form a fifth edge that is straight (see annotated Figure 1 above), and intersects with the fourth surface to form a six edge that is straight (see annotated Figure 1 above); and 
Application No. 16/420,538-4- Docket No. ZL0024-0001-USa sixth surface that intersects with the first surface and intersects with the fourth surface to form a seventh edge that is straight (see annotated Figure 1 above, and see NOTE 2 below), and wherein the two cylindrical elements (4) are integrally connected to the third surface (see Fig. 1), and each of the two cylindrical elements has a respective longitudinal axis that is substantially perpendicular to the third surface (see Fig. 1), wherein the two cylindrical elements are two spaced apart cylindrical elements that each has a direct connection to a same side of the third surface (see Fig. 1), and wherein the two spaced apart cylindrical elements at their connections to the third surface of the tongue element are confined within a boundary of the third surface (see Fig. 1); and 
inserting the tongue element, extending out from the third surface to the wider fourth surface (see claim objection above) of the one-piece connector that is substantially parallel to the third surface, into a groove in the first part (see page 9 lines 14-23), 
but does not expressly disclose as claimed wherein the second surface intersects with the fourth surface to form a second edge that is straight, a fifth surface that intersects with the second surface to form a fourth edge that is straight, and wherein the two spaced apart cylindrical elements each includes at least one chamfered edge for align the two spaced apart cylindrical elements into the two holes.
NOTE 1: It can be seen in Fig. 1 that the connector (1 and 4) is made from one piece as it is not disclosed or shown to be separable, and further it is made from a molding process as disclosed on page 5 lines 14-15.
NOTE 2: It is understood that the sixth surface has the same structure as seen on the fifth surface, and therefore contacts the fourth surface to create a seventh straight edge.
However, Ikea Systems teaches a one piece connector (see Fig. 1), having a tongue element (3) comprising a rounded first surface (7), and an opposite flat surface (8), in order to provide a tongue element produced from less material than a tongue element having two rounded ends, further reducing overall manufacturing costs of the one piece connector.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Stringer, with Ikea Systems, such that it comprises a rounded first surface and a flat second surface opposite the first surface, in order to provide a tongue element produced from less material than a tongue element having two rounded ends, further reducing overall manufacturing costs of the one piece connector.
The combination of Stringer and Ikea Systems teaches the one piece connector of Stringer, having a flat second surface opposite the first surface, therefore providing the intersecting edge between the second surface and the fourth surface as being a straight second edge, and further providing the intersecting edge between the second surface and the fifth surface as being a straight fourth edge. 
The combination of Stringer and Ikea Systems still fails to teach wherein the two spaced apart cylindrical elements each includes at least one chamfered Application No. 16/420,538-2- Docket No. ZL0024-0001-USedge for align the two spaced apart cylindrical elements into two receptive holes.
However, Koelling teaches a connector comprising two spaced apart cylindrical elements (9, see Fig. 9) that each includes at least one chamfered Application No. 16/420,538-2- Docket No. ZL0024-0001-USedge (16) in order to help guide the cylindrical elements into their associated holes (see Column 10 lines 54-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stringer and Ikea Systems, with Koelling, such that it comprises a chamfered edge on each of the spaced apart cylindrical elements of Stringer, in order to help guide the cylindrical elements into their associated holes (see Column 10 lines 54-56 of Koelling).
Regarding claim 12, the combination of Stringer, Ikea Systems, and Koelling teaches wherein the two holes (see Fig. 5 of Stringer, and see page 6 lines 13-17 of Stringer) are configured to form a friction fit connection with the surfaces of the two cylindrical elements (4 of Stringer) based on the pressing without deforming outer surfaces of the two cylindrical elements (see NOTE 1 below).
NOTE 1: See on page 6 lines 13-17 of Stringer that the cast cylindrical elements may be glued within the holes once they are pressed within the holes, therefore creating a frictional fit without deformation of the cylindrical elements.
Regarding claim 13, the combination of Stringer, Ikea Systems, and Koelling teaches wherein a perimeter of the tongue element (1 of Stringer) increases from the narrower third surface to the wider fourth surface (see annotated Figure 1 above of stringer), and wherein the two spaced apart cylindrical elements (4 of Stringer) at their connections to the third surface of the tongue element occupies less than total of the third surface (see Fig. 1 of Stringer).
Regarding claim 14, the combination of Stringer, Ikea Systems, and Koelling teaches wherein the groove comprises a wider opening (opening 10 of Stringer) and a narrower opening (opening 20 of stringer), the groove has a uniform width from the wider opening to a bottom of the groove and the groove has an increasing width from the narrower opening to the bottom of the groove (see Fig. 1 and Fig. 7 of Stringer, and see page 9 lines 14-23 of Stringer).
Regarding claim 15, the combination of Stringer, Ikea Systems, and Koelling teaches wherein the groove at the narrower opening (20 of Stringer) has a substantially equal width at the bottom of the groove as the uniform width of the groove at the wider opening (10 of Stringer, see NOTE 1 below).
NOTE 1: See that page 9 lines 19-23 of Stringer discloses the tongue element (1 of Stringer) is inserted in the inserting portion (10 of Stringer), and then is slid into the locking portion (20 of Stringer). Further, page 9 of Stringer discloses that the profile of the tongue element is similar to that of the locking portion, and further that the locking portion narrows at the open face to create a wedging action. Therefore, the width at the bottom of the groove is substantially equal from the wider opening to the narrower opening.
Regarding claim 16, the combination of Stringer, Ikea Systems, and Koelling teaches wherein the third surface (see annotated Figure 1 above of Stringer) fits within the groove (20 of Stringer), and further discloses that the fourth surface (see annotated Figure 1 above of Stringer) is wider than the narrower opening (opening 20 of Stringer) and narrower than the wider opening (opening 10 of Stringer), but does not expressly teach as claimed wherein the third surface is narrower than the narrower opening.
NOTE: The fourth surface must be wider than the narrower opening in order to create a wedging action that fixes the tongue element within the female groove. Further, the fourth surface must be narrower than the wider opening in order to allow the tongue element to enter the female groove.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the width of the third surface) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the third surface such that it is narrower than the narrower opening, in order to allow for the depth of the groove to be the same as the height of the tongue element, while still fitting the tongue element completely within the groove. 
NOTE: When the width of the third surface is wider than the narrower opening of the groove, the groove is required to be deeper than the actual height of the tongue element in order to allow the tongue element to slide within the narrower groove. This requires a larger groove, which in turn requires a larger amount of material to be removed from the groove, or in general it requires a larger groove element (member 2 seen in Stringer prior art Fig. 1).
Regarding claim 17, the combination of Stringer, Ikea Systems, and Koelling teaches further comprising: 
inserting the second surface (see location of second surface in annotated Figure 1 of Stringer above) of the connector into the groove at the wider opening (opening 10 of Stringer); and
sliding the tongue element (1 of Stringer) along the groove towards the narrower opening (opening 20 of Stringer) so that the tongue element is wedged into an end of the groove at the narrower opening (see page 9 lines 14-23 of Stringer).
Regarding claim 18, Stringer discloses a one-piece connector (1 and 4) for connecting a first part to a second part (see annotated Figure 5 below), the connector comprising structural elements made from one piece of material in a molding process (see NOTE 1 below), the structural elements comprising: 
a first connection element comprising (1): 
a first end enclosed by a first surface that is substantially rounded (see annotated Figure 1 above); 
a second end opposite to the first end and enclosed by a second surface (see annotated Figure 1 above); 
a third surface and a fourth surface that is wider than the third surface and substantially parallel to the third surface (see annotated Figure 1 above), wherein the first surface intersects with the fourth surface to form a first edge that is circular (see annotated Figure 1 above), the second surface intersects with the fourth surface (see Fig. 1), and the first surface intersects with the third surface to form a third edge that is circular (see annotated Figure 1 above); 
a fifth surface that intersects with the first surface (see Fig. 1), intersects with the third surface to form a fifth edge that is straight (see annotated Figure 1 above), and intersects with the fourth surface to form a six edge that is straight (see annotated Figure 1 above); and 
Application No. 16/420,538-6- Docket No. ZL0024-0001-USa sixth surface that intersects with the first surface and intersects with the fourth surface to form a seventh edge that is straight (see annotated Figure 1 above, and see NOTE 2 below); and 
a second connection element (4) comprising: 
two cylindrical elements integrated to the third surface (see Fig. 1), wherein each of the two cylindrical elements has a respective longitudinal axis that is substantially perpendicular to the third surface (see Fig. 1), wherein the two cylindrical elements are two spaced apart cylindrical elements that each has a direct connection to a same side of the third surface of the first element (see Fig. 1), and wherein the two spaced apart cylindrical elements at their connections to the third surface of the tongue element are confined within a boundary of the third surface (see Fig. 1), 
but does not expressly disclose as claimed wherein the second surface intersects with the fourth surface to form a second edge that is straight, a fifth surface that intersects with the second surface to form a fourth edge that is straight, and wherein the two spaced apart cylindrical elements each includes at least one chamfered edge for align the two spaced apart cylindrical elements into two receptive holes.
NOTE 1: It can be seen in Fig. 1 that the connector (1 and 4) is made from one piece as it is not disclosed or shown to be separable, and further it is made from a molding process as disclosed on page 5 lines 14-15.
NOTE 2: It is understood that the sixth surface has the same structure as seen on the fifth surface, and therefore contacts the fourth surface to create a seventh edge.
However, Ikea Systems teaches a one piece connector (see Fig. 1), having a tongue element (3) comprising a rounded first surface (7), and an opposite flat surface (8), in order to provide a tongue element produced from less material than a tongue element having two rounded ends, further reducing overall manufacturing costs of the one piece connector.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Stringer, with Ikea Systems, such that it comprises a rounded first surface and a flat second surface opposite the first surface, in order to provide a tongue element produced from less material than a tongue element having two rounded ends, further reducing overall manufacturing costs of the one piece connector.
The combination of Stringer and Ikea Systems teaches the one piece connector of Stringer, having a flat second surface opposite the rounded first surface, therefore providing the intersecting edge between the second surface and the fourth surface as being a straight second edge, and further providing the intersecting edge between the second surface and the fifth surface as being a straight fourth edge. 
The combination of Stringer and Ikea Systems still fails to teach wherein the two spaced apart cylindrical elements each includes at least one chamfered Application No. 16/420,538-2- Docket No. ZL0024-0001-USedge for align the two spaced apart cylindrical elements into two receptive holes.
However, Koelling teaches a connector comprising two spaced apart cylindrical elements (9, see Fig. 9) that each includes at least one chamfered Application No. 16/420,538-2- Docket No. ZL0024-0001-USedge (16) in order to help guide the cylindrical elements into their associated holes (see Column 10 lines 54-56).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Stringer and Ikea Systems, with Koelling, such that it comprises a chamfered edge on each of the spaced apart cylindrical elements of Stringer, in order to help guide the cylindrical elements into their associated holes (see Column 10 lines 54-56 of Koelling).
Regarding claim 19, the combination of Stringer, Ikea Systems, and Koelling teaches wherein a perimeter of the first connection element (1 of Stringer) increases from the third surface to the wider fourth surface (see annotated Figure 1 above).
Regarding claim 20, the combination of Stringer, Ikea Systems, and Koelling teaches wherein the two spaced apart cylindrical elements (4 of Stringer) at their connections to the third surface (see annotated Figure 1 above) of the first connection element (1 of Stringer) occupies less than total of the third surface (see Fig. 1 of Stringer).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2,463,449 A (Stringer) in view of WO 2018/222113 A1 (Ikea Systems) and US 9,810,253 B2 (Koelling), as applied to claim 1, and further in view of US 4,062,607 A (Locatelli).
Regarding claim 6, the combination of Stringer, Ikea Systems, and Koelling teaches a connection system comprising the one-piece connector of claim 1 (see Fig. 1 of Stringer), and a first part and a second part (see annotated Figure 5 of Stringer below) that are to be connected by the connector (see Fig. 5 of Stringer), wherein the first part comprises a groove (10 and 20 of Stringer) to receive the tongue element (1 of Stringer), and the second part comprises two holes to receive the two cylindrical elements without deforming outer surfaces of the two cylindrical elements (see Fig. 5 of Stringer, and NOTE 1 below), but does not expressly teach wherein the two holes are chamfered to match the at least one chamfered edge of the two space apart cylindrical elements.
	However, Locatelli teaches a panel connection system using dowels being received in holes (see Fig. 3), and further teaches that each opening for accepting a dowel is chamfered to assist in guiding the projections into their associated openings (See Column 4 lines 66-68).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection system of Stringer, Ikea Systems, and Koelling, with Locatelli, such that it comprises chamfered openings to each hole that accepts a dowel type projection of Stringer, in order to assist in guiding the projections into their associated openings (See Column 4 lines 66-68 of Locatelli).
NOTE 1: See on page 6 lines 13-17 of Stringer that the cast cylindrical elements may be glued within the holes, therefore creating a frictional fit without deformation of the cylindrical elements.

    PNG
    media_image5.png
    517
    572
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 1.
Regarding claim 7, the combination of Stringer, Ikea Systems, Koelling, and Locatelli teaches further comprising a wider opening (opening 10 of Stringer) and a narrower opening (opening 20 of Stringer) of the groove, wherein the groove has a uniform width from the wider opening to a bottom of the groove and the groove has an increasing width from the narrower opening to the bottom of the groove (see Fig. 1 and Fig. 7 of Stringer, and see page 9 lines 14-23 of Stringer).
Regarding claim 8, the combination of Stringer, Ikea Systems, Koelling, and Locatelli teaches wherein the groove at the narrower opening (20 of Stringer) has a substantially equal width at the bottom of the groove as the uniform width of the groove at the wider opening (10 of Stringer, see NOTE 1 below).
NOTE 1: See that page 9 lines 19-23 of Stringer discloses the tongue element (1 of Stringer) is inserted in the inserting portion (10 of Stringer), and then slid into the locking portion (20 of Stringer). Further, page 9 of Stringer discloses that the profile of the tongue element is similar to that of the locking portion, and further that the locking portion narrows at the open face to create a wedging action. Therefore, the width at the bottom of the groove is substantially equal from the wider opening to the narrower opening.
Regarding claim 9, the combination of Stringer, Ikea Systems, Koelling, and Locatelli teaches wherein the third surface (see annotated Figure 1 of Stringer above) fits within the narrow groove (20 of Stringer), and further teaches that the fourth surface (see annotated Figure 1 of Stringer above) is wider than the narrower opening (opening 20 of Stringer) and narrower than the wider opening (opening 10 of Stringer), but does not expressly teach as claimed wherein the third surface is narrower than the narrower opening.
NOTE: The fourth surface must be wider than the narrower opening in order to create a wedging action that fixes the tongue element within the female groove. Further, the fourth surface must be narrower than the wider opening in order to allow the tongue element to enter the female groove.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the width of the third surface) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width of the third surface such that it is narrower than the narrower opening, in order to allow for the depth of the groove to be the same as the height of the tongue element, while still fitting the tongue element completely within the groove. 
NOTE: When the width of the third surface is wider than the narrower opening of the groove, the groove is required to be deeper than the actual height of the tongue element in order to allow the tongue element to slide within the narrower groove. This requires a larger groove, which in turn requires a larger amount of material to be removed from the groove, or in general it requires a larger groove element (member 2 seen in Stringer prior art Fig. 1).
Regarding claim 10, the combination of Stringer, Ikea Systems, Koelling, and Locatelli teaches wherein surfaces of the two holes (see Fig. 5 of Stringer, and see page 6 lines 13-17 of Stringer) are configured to form a friction fit connection with the two cylindrical elements (4 of Stringer).
NOTE: See on page 6 lines 13-17 of Stringer that the cast cylindrical elements (4 of Stringer) may be glued within the holes, therefore creating a frictional fit between the cylindrical elements and the surfaces of the two holes.
Response to Amendment
The amendment filed 20 April 2022 has been entered. Claims 1-3, 6, 9, 11, 13, 16, 18, and 20 have been amended. Applicant’s amendments overcome the previously set forth objections in the Non-Final Action dated 21 December 2021. Claims 1-4 and 6-20 are pending.
Response to Arguments
Applicant’s arguments, see arguments and amendments, filed 20 April 2022, with respect to the following rejection(s) have been fully considered and are persuasive. 
Claims 1-4, 6-8, 11-15, and 17-20 rejected under 35 U.S.C. §102 as anticipated by GB 2463449 to Stringer ("Stringer").
Claims 9-10 and 16 rejected under 35 U.S.C. §103 as being unpatentable over Stringer.
Specifically, Applicants arguments, page 10, recite “…Further, applicant submits that Stringer does not disclose…the second surface intersects with the fourth surface to form a second edge that is straight…Still further, applicant submits that Stringer does not identically disclose that the two spaced apart cylindrical elements each includes at least one chamfered edge for align the two spaced apart cylindrical elements into two respective holes…”. Examiner agrees that Stringer does not specifically disclose the above mentioned newly added structure, and that a teaching reference is required to reject the newly amended independent claims. Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new ground(s) of rejection is made.
Claim 1-4 and 11-20 rejected under 35 U.S.C. 103 as being unpatentable over GB 2,463,449 A (Stringer) in view of WO 2018/222113 A1 (Ikea Systems) and US 9,810,253 B2 (Koelling).
Claims 6-10 rejected under 35 U.S.C. 103 as being unpatentable over GB 2,463,449 A (Stringer) in view of WO 2018/222113 A1 (Ikea Systems) and US 9,810,253 B2 (Koelling), as applied to claim 1, and further in view of US 4,062,607 A (Locatelli).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        5/4/2022